Citation Nr: 0727043	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  99-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The October 1998 rating decision denied 
the veteran's request to reopen his claim for service 
connection for a back disorder.  In August 2003, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim.  The August 2003 decision 
then remanded the veteran's claim for further development.

The veteran's claim was again remanded for further 
development in November 2006.  The development has been 
completed and the veteran's claim is now ready for Board 
review.


FINDING OF FACT

The competent probative medical evidence of record fails to 
show that the veteran's current back disability is related to 
service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

The veteran's claim was initially adjudicated before the 
enactment of The Veteran's Claims Assistance Act of 2000 
(VCAA).  By letters in May 2001 and May 2004, the RO notified 
the veteran of its duty to assist him in obtaining pertinent 
evidence and medical records to support his claim as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The Board finds that the timing error of the notice did not 
affect the essential fairness of the adjudication of 
veteran's claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption).  The Board notes that after providing the 
veteran with proper notice and fulfilling its duty to assist, 
the originating agency readjudicated the veteran's claim by 
way of June 2006 and January 2007 supplemental statements of 
the case.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete notice been provided 
at an earlier time.

The record reflects that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran has been provided appropriate VA 
medical examinations and a medical opinion has been obtained.  
The veteran has submitted evidence in support of his claim, 
including a private medical opinion.  The veteran has also 
provided testimony before a Hearing Officer and before the 
undersigned Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



History

The veteran's service medical records show that in November 
1988 he complained of severe sharp lower back pain and right-
sided numbness.  He reported doing weight curls when he felt 
a severe sharp pain to the lower back radiating up his spine.  
The veteran told the examiner that he had no prior history of 
back pain or injury.  The assessment was back strain.  A 
December 1988 separation medical examination report shows 
that evaluation of his spine was normal.  The remainder of 
the service medical records reveal no complaints, findings, 
treatment or diagnoses associated with a back disorder.

A December 1990 VA medical examination report shows no 
complaints, findings, or diagnoses associated with a low back 
disorder.  VA treatment records show the veteran first 
complained of back pain in February 1994 and received a 
diagnosis of lumbosacral strain.  VA and private treatment 
records, dating from June 1994 to present indicate ongoing 
intermittent complaints and treatment for low back pain. 

At a March 1996 hearing before a hearing officer the veteran 
testified that he originally injured his back while unloading 
weapons aboard a submarine.  The veteran reported that he 
went to see a doctor on board and was told that he had 
sprained his lower back.  The veteran stated that he hurt his 
back again during service while lifting weights as part of a 
fitness program.  The veteran reported that his back 
continued to hurt after service but that he did not seek 
medical treatment right after discharge from service.  He 
testified that after service he worked in a peanut factory 
and was required to lift heavy sacks of peanuts weighing 70 
to 80 pounds.  The veteran stated that his back started 
bothering him, but he attributed the back pain to service.

In a July 2002 letter, Jackson Okoya, M.D., stated that the 
veteran was his patient and had degenerative joint disease of 
the lumbosacral spine with a bulging disc that was probably 
secondary to a heavy lifting injury in the Navy.

At his February 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had no back disorder prior to his period of service and first 
injured his back in service while doing heavy lifting and as 
a result of weight lifting.  Although he was not 
hospitalized, he did seek treatment for his back pain and was 
diagnosed with a muscle strain.  He testified that he was 
treated approximately two to three times for back complaints 
in service.  He did not report back pain at the time of 
discharge.  After his discharge, he initially sought 
treatment sometime in the early 1990's, but he asserted that 
he had had continuous back pain.

On VA examination in September 2005, the diagnosis was lumbar 
disc herniation.  The examiner stated that he did not have 
the veteran's medical history and that he was unable to 
provide an opinion as to the etiology of the veteran's low 
back pain.

The veteran was again provided a VA medical examination in 
January 2007.  The examiner noted that he had reviewed the 
veteran's claims files, the veteran's service medical 
records, and the opinion by Dr. Okoya.  The examiner noted 
that an August 2004 MRI revealed the veteran to have right 
paracentral disc protrusion at L5-S1 with no significant 
neural foraminal narrowing at any level with mild 
degenerative arthritis at L4-L5 and L5-S1 facet joints 
bilaterally.  The examiner was of the opinion that the 
veteran had clinically insignificant disc protrusion with 
mild facet joint degenerative arthritis with no evidence of 
nerve root involvement.  He, in essence, noted the time 
between his service injury and his current diagnosis.  Based 
on his examination of the veteran and a review of the medical 
records, including the favorable opinion of Dr. Okoya, the VA 
examiner was of the opinion that the veteran's current low 
back pain was unrelated to any injury sustained in service.

Analysis

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran's service medical 
records show that he had an incident of back strain on one 
occasion during service.  At the time of treatment, the 
veteran told the examiner that he had no prior history of 
back pain or injury, and the remainder of the service medical 
records, including the discharge examination report, contains 
no complaints or findings related to the veteran's back.  VA 
examination in December 1990 showed no back disability and 
the post service medical records reveal no complaints of back 
pain until February 1994, more than five years after 
discharge from service.  The Board further notes that the 
record reveals that soon after service the veteran had a job 
which required heavy lifting.  This contemporary evidence 
indicates that the veteran did not have any chronic back 
disability during service or within a year of discharge from 
service.  

Other than the letter from Dr. Okoya, none of the medical 
records relate the veteran's post service back complaints to 
service.  While Dr. Okoya expressed the opinion that the 
veteran's currently has degenerative joint disease of the 
lumbosacral spine and bulging disc that is probably secondary 
to injury from heavy lifting in the Navy, the Board does not 
find this opinion to be of much probative weight.  The Board 
notes that the examiner did not indicate that he had reviewed 
the veteran's service medical records or any of the veteran's 
post service medical records, and he did not provide any 
reasons and bases for his opinion.  It appears that he based 
his opinion on the history as provided by the veteran.  The 
Board finds that the January 2007 VA medical opinion is much 
more probative.  The January 2007 VA examiner both examined 
the veteran and reviewed the veteran's medical history, 
including the service medical records and Dr. Okoya's 
statement.  Since the VA examiner's opinion is based on a 
thorough review of the veteran's medical history, and 
includes reasons and bases for the opinion against the 
veteran's claim, the Board is of the opinion that the January 
2007 VA medical opinion is of greater probative weight.  
Since the most probative medical opinion indicates that the 
veteran's current back disability is unrelated to service the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and service connection for a back 
disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


